Citation Nr: 1034963	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-14 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for 
surgical scar one, located over the umbilicus.

2.  Entitlement to restoration of a 10 percent rating for 
surgical scar two, located in the right lower quadrant, anterior 
abdomen. 

3.  Entitlement to restoration of a 10 percent rating for 
surgical scar four, located in the left lower abdomen.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan 
which, in part, decreased the Veteran's rating for surgical scar 
one, located over the umbilicus; surgical scar two, located in 
the right lower quadrant, anterior abdomen and surgical scar 
four, located in the left lower abdomen to noncompensable 
ratings.


FINDINGS OF FACT

1.  Improvement in the Veteran's surgical scar one, located over 
the umbilicus was not adequately demonstrated by the evidence of 
record at the time of the April 2008 rating decision reducing the 
rating for the disability from 10 percent to noncompensable. 

2.  In December 2007, the RO proposed to reduce the schedular 
rating for the Veteran's surgical scar two, located in the right 
lower quadrant, anterior abdomen and surgical scar four, located 
in the left lower abdomen from 10 percent to 0 percent.  The 
Veteran was notified of this proposed reduction that month; he 
was also notified that he had 60 days to submit additional 
evidence, and that he could request a personal hearing.

3.  An April 2008 rating decision assigned noncompensable ratings 
for surgical scar two, located in the right lower quadrant, 
anterior abdomen and surgical scar four, located in the left 
lower abdomen, effective July 1, 2008.

4.  At the time of the April 2008 rating decision, the surgical 
scar two, located in the right lower quadrant, anterior abdomen  
did not reveal objective evidence of pain on examination.

5.  At the time of the April 2008 rating decision, the surgical 
scar four, located in the left lower abdomen did not reveal 
objective evidence of pain on examination.

6.  At the time of the April 2008 rating decision, the 10 percent 
ratings for surgical scar two, located in the right lower 
quadrant, anterior abdomen and surgical scar four, located in the 
left lower abdomen had been in effect for less than five years. 


CONCLUSIONS OF LAW

1.  The reduction of the rating for surgical scar one, located 
over the umbilicus to 0 percent was improper, and restoration of 
a 10 percent rating for that disability is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.344, 4.7, 4.71a, Diagnostic Code (Code) 7804 (for claims filed 
prior to October 23, 2008).

2.  The reduction of the rating for surgical scar two, located in 
the right lower quadrant, anterior abdomen, from 10 to 0 percent, 
effective July 1, 2008, was proper.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.105, 3.344(c), 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 7804 (for claims filed prior to October 23, 
2008).

3.  The reduction of the rating for surgical scar four, located 
in the left lower abdomen, from 10 to 0 percent, effective July 
1, 2008, was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105, 3.344(c), 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 7804 
(for claims filed prior to October 23, 2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran has not been specifically provided with the 
information and evidence necessary to substantiate his claims for 
restoration.  However, the Board notes that, in the December 2007 
letter advising him of the proposed reduction, the RO informed 
the Veteran that he could submit medical or other evidence to 
show that the reduction should not be made.  He was informed 
where and when he could submit this evidence, and was advised 
that the best type of evidence he could submit is a statement 
from a physician who recently treated or examined him, and 
included detailed findings about his condition(s).  Moreover, the 
Board notes that the Veteran's representative, through statements 
made to VA has demonstrated actual knowledge of all relevant VA 
laws and regulations.  As such, the Board finds that the Veteran 
is not prejudiced based on this demonstrated actual knowledge.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting 
that representation is a factor that must be considered when 
determining whether that appellant has been prejudiced by VCAA 
notice error). The Board finds that any deficient VCAA notice has 
not prejudiced the adjudication of the claims herein decided

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist the Veteran in obtaining evidence 
necessary to substantiate his claims during the course of this 
appeal.  His service treatment records and post-service treatment 
records have been obtained and associated with his claims file.  
The Veteran has also been provided with VA scar examinations to 
assess his scar disabilities. 

Laws and Regulations

Rating Reduction

The procedural framework set forth in 38 C.F.R. § 3.105(e) 
governing rating reductions are required to be followed by VA 
before it issues any final rating reduction.  See Brown v. Brown, 
5 Vet. App. 413, 418 (1993).  Pursuant to 38 C.F.R. § 3.105(e), 
when a reduction in evaluation of a service- connected disability 
is considered warranted, and a reduction will result in a 
decrease of compensation benefits being made, a rating proposal 
of the reduction will be prepared setting forth all material 
facts and reasons, and the beneficiary will be notified and 
furnished detailed reasons therefore and given 60 days for 
presentation of additional evidence to show that compensation 
should be kept at the current level.  If additional evidence is 
not received within that period, a final rating action will be 
taken and rating will be reduced to the last day of the month in 
which a 60- day period from the date of notice to the beneficiary 
of the final rating action expires.  38 C.F.R. § 3.105(e).

Specific requirements must be met in order for VA to reduce 
certain ratings assigned for service-connected disabilities.  See 
38 C.F.R. § 3.344.  The requirements for reduction of ratings in 
effect for five years or more are set forth at 38 C.F.R. § 
3.344(a) and (b), which prescribe that only evidence of sustained 
material improvement under the ordinary conditions of life, as 
shown by full and complete examinations, can justify a reduction; 
these provisions prohibit a reduction on the basis of a single 
examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, with respect to other disabilities that are likely to 
improve (i.e., those in effect for less than five years), re-
examinations disclosing improvement in disabilities will warrant 
a rating reduction.  38 C.F.R. § 3.344(c).

Specifically, it is necessary to ascertain, based upon a review 
of the entire recorded history of the condition, whether the 
evidence reflects an actual change in disability and whether 
examination reports reflecting change are based upon thorough 
examinations. In addition, it must be determined that an 
improvement in a disability has actually occurred and that such 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work. See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 
4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the reduction 
was effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition had 
actually improved. Cf. Dofflemyer, 2 Vet. App. at 281-282. 

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3.  In addition, where there is a question as 
to which of two disability evaluations should be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 
4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirement s for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

7801
Scars, other than head, face, or neck, that 
are deep or  that cause limited motion:
Ratin
g

Area or areas exceeding 144 square inches (929 
sq.cm.)
40

Area or areas exceeding 72 square inches (465 sq. 
cm.)
30

Area or areas exceeding 12 square inches (77 sq. 
cm.)
20

Area or areas exceeding 6 square inches (39 sq. 
cm.)
10
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec.  4.25 of this part.

Note (2): A deep scar is one associated with underlying 
soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7801 (prior to October23, 
2008)

7802
Scars, other than head, face, or neck, that 
are superficial and that do not cause limited 
motion:


Area or areas of 144 square inches (929 sq. cm.) or 
greater.  
10
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and 
combined in accordance with Sec.  4.25 of this part.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7802 (prior to October 23, 
2008)


7803
Scars, superficial, unstable
10
Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.

38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to October 23, 
2008)

7804
Scars, superficial, painful on examination
10
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.

Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a 
compensable evaluation.

(See Sec. 4.68 of this part on the amputation rule.)

38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 
2008)

7805
Scars, other

Rate on limitation of function of the affected part.

38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to October 23, 
2008)

Effective October 23, 2008, the Schedule for rating criteria that 
addresses the evaluation of scars was revised.  See VA Schedule 
for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 
54,708, 54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. pt. 
4).  These new criteria apply to applications for benefits 
received on or after October 23, 2008, or upon request from a 
veteran who was rated under the applicable criteria before this 
date.  Id.  The Board has not received a request from the Veteran 
to be rated under the revised criteria, and as such, that rating 
criteria will not be addressed at this time. 



Factual Background and Analysis

The July 2005 rating decision, which initially granted service 
connection for surgical scars, abdomen secondary to status post 
laparoscopic prostatectomy due to prostate cancer , effective 
February 17, 2005, and assigned a 0 percent rating, was based on 
private treatment records and the report of a June 2005 VA 
examination. 

On VA examination in June 2005, the examiner noted that the 
Veteran had five scars on his lower abdomen.  The Veteran 
reported that there was tenderness underneath the rib cage and 
the left lower abdomen.  On examination, his scar over the 
umbilicus was 4 cm.  There were two scars on the left lower 
abdomen that were 1-1.5 cm.  On the right abdomen, there were two 
scars that were 1.5 and 1 cm.  There was mild tenderness of the 
scars and no inflammation or other sign of infection.  The scars 
were smooth and there was scant tissue loss.  Scars were smooth 
with scant tissue loss and hyperpigmented tan.

The Veteran underwent a VA examination in October 2005.  The 
examiner noted five scars that had mild tingling with no 
inflammation.  Scars were smooth and were well healed with no 
tissue loss, and hyperpigmented tan.

A March 2006 rating decision granted service connection for each 
surgical scar at a 10 percent disability rating, effective August 
1, 2005 based on the June 2005 and October 2005 VA examinations.

The Veteran underwent a VA examination in November 2007.  The 
scar above the umbilicus (scar 1) was 7 cm x 0.2 cm with no 
tenderness to palpitation, no adherence to underlying tissue, no 
loss of motion, no underlying soft tissue damage and no skin 
ulceration or breakdown of the scar.  The right lower quadrant 
scar of the abdomen (scar 2) was 2 cm x 0.2 cm with no tenderness 
to palpitation, no adherence to underlying tissue, no loss of 
motion, no underlying soft tissue damage and no skin ulceration 
or breakdown of the scar.  The left lower quadrant of the abdomen 
scar (scar 3) measured 1 cm x 1cm with no tenderness to 
palpitation, no adherence to underlying tissue, no loss of 
motion, no underlying soft tissue damage and no skin ulceration 
or breakdown of the scar.  The left side of the abdomen scar 
(scar 4) was 1 cm x 0.2 cm with no tenderness to palpitation, no 
adherence to underlying tissue, no loss of motion, no underlying 
soft tissue damage and no skin ulceration or breakdown of the 
scar.  

The Veteran underwent a VA examination in December 2008.  The 
examiner noted that while the examination request asked for an 
evaluation of five scars, it was only three scars that the 
Veteran indicated were of any concern.  The scar above the 
umbilicus (scar 1) was 7 cm x 0.2cm with tenderness to 
palpitation and adherence to underlying tissue.  There was no 
limitation of motion, no underlying soft tissue damage and no 
skin ulceration or breakdown over scar.  The scar on the right 
lower quadrant of the abdomen (scar 2) was 2 cm x 0.2 cm with 
adherence to underlying tissue but no tenderness on palpitation, 
no limitation of motion, no underlying soft tissue damage and no 
skin ulceration or breakdown over scar.  The scar of the left 
lower quadrant (scar 4) was 1 cm x 1 cm with tenderness to 
palpitation and adherence to underlying tissue.  There was no 
limitation of motion, no underlying soft tissue damage and no 
skin ulceration or breakdown over scar.  

As an initial matter, the Board notes that the Veteran does not 
contend, and the record does not reflect, noncompliance with the 
procedural requirements for rating reductions.  In this regard, 
in December 2007, notice of the proposed rating decision was 
provided, informing the Veteran that medical records had shown 
improvement in his service-connected disabilities.  Additionally, 
Veteran was informed that he could submit "medical or other 
evidence to show that we should not make this change."  The 
Veteran was advised that, if VA did not receive additional 
evidence within 60 days, the evaluation would be reduced. He was 
further informed of his right to request a personal hearing.  
More than 60 days following issuance of the December 2007 notice, 
the RO reduced the ratings of the Veteran's service-connected 
scar disabilities in the April 2008 rating decision, effective 
July 1, 2008. As such, the procedural requirements of 38 C.F.R. § 
3.105 have been satisfied.

Having determined that the RO correctly followed the procedures 
for reducing the Veteran's disability ratings, the Board must now 
address whether VA has met its burden of showing that the 
reductions were warranted.  The 10 percent rating for surgical 
scar one, located over the umbilicus; surgical scar two, located 
in the right lower quadrant, anterior abdomen and surgical scar 
four, located in the left lower abdomen, were in effect from 
August 1, 2005 to June 30, 2008, less than five years.  Thus, the 
provisions of 38 C.F.R. §§ 3.344(a) and (b), which govern 
reductions of rating in effect for five or more years, do not 
apply in this case. 

Surgical scar one, located over the umbilicus

The Board has considered the Veteran's contentions and the 
evidence of record at the time of the April 2008 rating 
reduction.  The December 2008 VA examination, after the 
reduction, only confirms the severity of the service-connected 
surgical scar one, located over the umbilicus.  The Board finds 
that the evidence in its entirety demonstrates that the surgical 
scar one, located over the umbilicus did not show improvement 
such as to warrant reduction.  The Veteran has continued to have 
tenderness on palpitation.  Objective evidence does not 
demonstrate an overall improvement in the condition, and the 
Veteran's overall disability picture continued to more nearly 
approximate the criteria for a 10 percent evaluation.  The 
benefit of the doubt is resolved in the Veteran's favor.  
38 U.S.C.A. § 5107.

Surgical scars two and four, located in the right lower quadrant, 
anterior abdomen and the left lower abdomen

The RO based its reductions on records of VA treatment and the 
results of VA examinations.  As noted above, the June 2005 VA 
examiner noted mild tenderness of the scars.  However, each 
subsequent VA examination revealed no tenderness to palpitation, 
no adherence to underlying tissue, no loss of motion, no 
underlying soft tissue damage and no skin ulceration or breakdown 
of the scars for scars two and four, located in the right lower 
quadrant, anterior abdomen and the left lower abdomen.  There was 
no evidence of an unstable scar, pain on palpitation or 
limitation of motion or limitation of function which would 
warrant a compensable evaluation under the Diagnostic Codes for 
scars.  

Based on the foregoing, the Board finds that the medical evidence 
of record at the time of the rating reduction did not reflect 
that the criteria for a compensable rating for either scar two, 
located in the right lower quadrant, anterior abdomen, and scar 
four, the left lower abdomen, was warranted.  As such, the 
ratings were properly reduced to 0 percent.  See 38 C.F.R. § 
4.31. 

Consequently, the Board finds that the evidence shows that, at 
the time of the April 2008 rating decision, the disability 
picture associated with the Veteran's scars for scars two and 
four, located in the right lower quadrant, anterior abdomen and 
the left lower abdomen had improved and that ratings of 10 
percent, respectively, were no longer warranted. 


ORDER

Restoration of a 10 percent rating for surgical scar one, located 
over the umbilicus, effective July 1, 2008 is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits. 

Entitlement to restoration of a 10 percent rating for surgical 
scar two, located in the right lower quadrant, anterior abdomen, 
is denied. 

Entitlement to restoration of a 10 percent rating for surgical 
scar four, located in the left lower abdomen, is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


